Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The effective filing date of this application is November 15, 2017. This Office Action is in response to the amendment and remarks filed February 10, 2021.
The previously outstanding claim objections noted in the prior office action have been overcome by amendment of Claim 12. Also, the previously outstanding rejection of Claims 7, 8, 13-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been overcome by amendment of Claims 7, 8, 13, and 15. This action is an ALLOWANCE.
Allowable Subject Matter
Claims 6 – 8; Claims 9, 10, 13 – 17; and Claims 12, 18, 19, 20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter. The reasons for allowance is clear from the written record of prosecution. See the prior office action mailed November 17, 2020, page 9, section “Allowable Subject Matter”. See also the remarks filed February 10, 2021, page 8 – 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ATANACKOVIC (US 2016/0149075) discloses a light emitting diode and a DUV LED as recited by independent Claims 6 and Claims 9, 12 respectively but does not disclose nor render obvious, either alone or in combination with the prior art of record, an LED or DUV-LED wherein the at least one GaN quantum heterostructure comprises three ultra-thin monolayers of quantum wells and quantum dots/discs within AlN barriers of approximately 2-3 nm. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813